                Case 3:20-cv-00133-JCH Document 91-1 Filed 05/06/20 Page 1 of 4

                                                           Jakub Madej <j.madej@lawsheet.com>


Madej v. YU - extension of time
6 messages

Debbie Hackett <DHackett@ddnctlaw.com>                                    Mon, Apr 6, 2020 at 4:20 PM
To: "j.madej@lawsheet.com" <j.madej@lawsheet.com>


 Mr. Madej:



 We will be filing for a three-week extension within which to respond to your complaint (through 4/27/20).
 I am emailing you to see if you have any objection to this extension. Please let me know when you have a
 moment.



 Thank you.



 Debbie




 Debbie Hackett, Paralegal

 Donahue, Durham & Noonan, PC

 741 Boston Post Road

 Guilford, CT 06437

 203-458-9168

 203-458-4424 – Fax

 dhackett@ddnctlaw.com
                      Case 3:20-cv-00133-JCH Document 91-1 Filed 05/06/20 Page 2 of 4
 This e-mail and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are
 addressed. This communication may contain material protected by the attorney-client privilege or other privileges and statutory protections. If you
 are not the intended recipient or the individual responsible for delivering the e-mail to the intended recipient, please be advised that you have
 received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of this e-mail is strictly prohibited. If you have
 received this e-mail in error, please immediately notify our office by telephone at 203-458-9168. Thanks.




Jakub Madej <j.madej@lawsheet.com>                                                                            Tue, Apr 7, 2020 at 8:11 AM
To: Debbie Hackett <DHackett@ddnctlaw.com>

 Hi Debbie,

 Thanks for the email. I will file a motion opposing this request for extension by no later
 than Wednesday morning. That'd be 24 hours from now.

 I see that Pat filed his motion 45 minutes after you sent me your email, saying that
 "he has not yet heard back" from me. Obviously, he has not heard back from me within
 45 minutes. I checked both my numbers, and he has not called by telephone either. In
 light of these facts, I would appreciate it if you notify the chambers that I oppose the
 extension.

 I am available at (203) 928-8486 if you need any information from me.

 Best,
 Jakub

 65 Dwight St | New Haven, CT 06511 | (646) 776-0066 | j.madej@lawsheet.com


 [Quoted text hidden]


Jakub Madej <j.madej@lawsheet.com>                                                                        Wed, Apr 8, 2020 at 12:07 PM
To: Debbie Hackett <DHackett@ddnctlaw.com>

 Hi Debbie,

 Thanks for notifying chambers that I will oppose the extension.

 I just wanted to make sure whether (i) Pat did not file his motion last night
 inadvertently, or if he intends to withdraw it; and (ii) you have any interest in amending
 your motion for extension by the end of today (midnight is okay). I want to extend this
                Case 3:20-cv-00133-JCH Document 91-1 Filed 05/06/20 Page 3 of 4
 as a courtesy as I pen my motion to include Pat's filing in my motion in opposition of
 extension of time.

 If I don't hear back from you, I will assume the answer to both questions is negative.

 As before, I'm available at (203)-928-8486 if you want to reach me directly.

 Best,
 Jakub

 65 Dwight St | New Haven, CT 06511 | (646) 776-0066 | j.madej@lawsheet.com

 [Quoted text hidden]


Pat Noonan <PNoonan@ddnctlaw.com>                                          Wed, Apr 8, 2020 at 9:10 PM
To: Jakub Madej <j.madej@lawsheet.com>
Cc: Debbie Hackett <DHackett@ddnctlaw.com>


 Hi Jakub,

            We don’t feel the need to file another amended MET. Once I learned that you
 had informed Debbie that you intended to file an objection by noon today, I immediately
 filed a second MET in order to alert Judge Hall that you intended to file an objection. In the
 future it would be best if you emailed me directly. Since we are working remotely, I don’t
 see Debbie. Thanks.

             Pat



 Please be advised that I will be intermi ently working from home. My cell phone number is 203-314-4562.



 Patrick M. Noonan

 Donahue, Durham & Noonan, P.C.

 741 Boston Post Road

 Guilford, CT 06437

 (203)457-5209(direct)

 (203)314-4562(cell)

 (203)458-9168(oﬃce)
               Case 3:20-cv-00133-JCH Document 91-1 Filed 05/06/20 Page 4 of 4
 [Quoted text hidden]


Jakub Madej <j.madej@lawsheet.com>                                  Thu, Apr 9, 2020 at 9:14 AM
To: Pat Noonan <PNoonan@ddnctlaw.com>

 Hi Pat,

 I will contact you directly, as you asked.

 In light of your most recent motion, I will take two additional days to articulate my
 opposition memorandum.

 I will inform Judge Hall about this scheduling change. Let me know if Judge Hall's
 chambers operates on a different schedule during the outbreak, if you have that
 knowledge.

 Best,
 Jakub
 [Quoted text hidden]


Pat Noonan <PNoonan@ddnctlaw.com>                                   Thu, Apr 9, 2020 at 9:43 AM
To: Jakub Madej <j.madej@lawsheet.com>


 Thanks, Jakub. I don’t have any inside information on the schedule in Judge Hall’s
 chambers. I believe that all of them are working remotely; and I’m guessing the staff are
 working their normal business hours. Judge Hall is a very hard-working judge, and I
 suspect she is working at her usual pace, which would include far more than normal
 working hours.

 [Quoted text hidden]
